Citation Nr: 0722951	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the back at T11-T12, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 until 
August 1976 and from December 1985 until February 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The issue of entitlement to an increased rating for 
degenerative joint disease and degenerative disc disease of 
the back at T11-T12, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
chronic bronchitis.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).
 
The veteran asserts that he should be granted service 
connection for bronchitis.  The service medical records note 
that he was diagnosed with bronchitis in February 2000, and 
his private medical records note a diagnosis of bronchitis in 
July 1999 and December 2001.  However, in April 2003, the 
veteran underwent a VA examination.  The examiner noted that 
the veteran had a history of recurrent bronchitis but that 
there was no evidence that the veteran currently suffered 
from bronchitis or any residuals.  The veteran's chest x-ray 
and pulmonary function test were normal.  See also Jackson 
VAMC records (noting a history of bronchitis but no current 
diagnosis).  As previously stated, a valid service connection 
claim requires competent evidence of a current disability.  
Therefore, the veteran's service connection claim for 
bronchitis cannot be granted.

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has bronchitis that is related to his active 
service.  There is no doubt to be resolved in his favor, and 
service connection for bronchitis is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Oct. 2001, Aug. 2002, May 2004, Dec. 2004).  
In May 2007, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was provided multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for bronchitis is denied.


REMAND

In March 2006, the Board remanded the issue in order to 
obtain private medical records.  The private medical records 
associated with the claim's file showed that the veteran has 
now been diagnosed with neuropathy in his lower extremities.  
Under such circumstances, a current neurology examination is 
required to ascertain the extent of any neuropathy that may 
be associated with the service connected back disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  Schedule the veteran for a neurology 
examination in order to determine the nature and 
severity of the service connected back disability.  
The claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  If chronic neurologic 
manifestations of the service connected back 
disability are present, the examiner should be 
requested to specify any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter, and bladder dysfunction, 
etc.), describe the severity thereof and identify 
the specific nerve(s) affected.  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


